Citation Nr: 0631001	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  00-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2000 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) that the appellant was not 
eligible for nonservice-connected pension benefits because he 
did not have 90 days of active military service during a 
period of war.  In a July 2003 rating decision the RO denied 
service connection for a back disorder.  The appellant 
perfected appeals of those decisions.


FINDINGS OF FACT

1.  The appellant did not serve in active military service 
for 90 days during a period of war.  

2.  The preponderance of the probative evidence indicates 
that the appellant's back disorder is not related to an 
injury incurred while in active military service.  


CONCLUSIONS OF LAW

1.  Eligibility for nonservice-connected pension benefits is 
not shown as a matter of law.  38 U.S.C.A. §§ 101(2), 
101(24), 1521 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) 
(2006).

2.  A chronic back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).




(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection for a Back Disorder

The evidence shows that the appellant served in the Louisiana 
Army National Guard from May 1973 to May 1979.  He contends 
that his currently diagnosed back disorder was incurred or 
aggravated during a period of active duty for training in 
1974.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. § 1110; Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The appellant's medical records show that he has lumbar 
scoliosis.  His claim is, therefore, supported by a current 
medical diagnosis of disability.  His claim is not supported, 
however, by probative evidence of an in-service injury, or 
medical evidence of a nexus to active military service.  
Hickson, 12 Vet. App. at 253.

His service medical records cannot be located, and the 
medical facility at Fort Polk, where he claimed to have 
received treatment for the back injury, was unable to locate 
any records of such treatment.  He submitted a statement from 
an individual with whom he served indicating that he was sick 
when he reported for active duty for training in 1974, but 
the individual made no reference to a motor vehicle accident 
or any back complaints.  

There is no medical evidence of the appellant having any back 
symptoms prior to 1981, when he reported that the symptoms 
began in 1981 following an on-the-job injury.  He again 
sought treatment for back pain in 1984, after an additional 
on-the-job back injury.  He sought treatment for back pain in 
December 1985 following a motor vehicle accident, and 
attributed his back complaints at that time to the accident 
in December 1985.  

The medical records make no reference to a report of him 
having injured his back during service, or prior to 1981.  He 
initially claimed entitlement to VA benefits in November 
1998, 24 years after the claimed injury occurred.  He did not 
report having received any treatment for back complaints from 
1974 to 1981.  Because the more contemporaneous records show 
that his back problems began in 1981, after he was separated 
from the Army National Guard, the Board finds that his 
current assertion of having injured his back while on active 
duty for training is not credible.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

In summary, the appellant's claim is supported by a current 
medical diagnosis of disability, but not probative evidence 
of an in-service injury or medical evidence of a nexus to 
service.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.
Eligibility for Pension Benefits

Nonservice-connected pension benefits are payable to any 
veteran who served at least 90 days during a period of war 
who is permanently and totally disabled from disability that 
is not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521.  The term "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Active military, naval, and air service includes active duty; 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty; and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The evidence shows that the appellant's only period of active 
duty for training of 90 days or longer was from August to 
December 1973.  The evidence does not show that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty during that period of service, nor does he 
so claim.  Whether he incurred a back injury while on active 
duty for training in 1974 would not establish eligibility for 
pension benefits because that period of service was not 
90 days or longer.  The Board finds, therefore, that the 
appellant did not serve in active military service for a 
period of 90 days or longer during a period of war, and that 
eligibility for nonservice-connected pension benefits is not 
shown as a matter of law.  See Harris v. West, 13 Vet. App. 
509, 511 (2000) (per curium).
Development of the Claims

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish eligibility for 
nonservice-connected pension benefits in April 2005.  The RO 
informed him of the information and evidence needed to 
establish entitlement to service connection in July 2001, 
March 2003, and April 2005.  In those notices the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the appellant of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  See 38 U.S.C.A. § 5103(a); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. 
§ 3.159(b).

Although the notices were sent following the decisions on 
appeal, the delay in issuing the notice was not prejudicial 
to the appellant.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to pension benefits and 
service connection has been denied, any question regarding 
the disability ratings or effective date is moot and any 
deficiency in the content of the notice is not prejudicial to 
the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist the appellant in obtaining 
evidence in support of his claims, the Board notes that if 
the service medical records are not available, VA has a 
heightened duty to assist the appellant in developing the 
evidence in support of his claim and applying the benefit-of-
the-doubt standard.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  The RO has made numerous attempts to obtain 
verification of the appellant's claimed periods of active 
duty for training.  The RO has also exhausted efforts to 
obtain his service medical records and the clinical records 
pertaining to his claimed hospital treatment in 1974.  No 
source remains that could provide evidence regarding the 
claimed in-service injury that has not been contacted.  The 
RO obtained a copy of his claims file from the Social 
Security Administration (SSA), and he presented private 
treatment records in support of his claims.  The development 
requested in the Board's prior remands has been completed.  

The RO has not provided the appellant a medical examination, 
or obtained a medical opinion regarding the claimed nexus 
between his back disorder and military service.  VA is not 
required, however, to provide a medical examination or obtain 
a medical opinion if the record does not already contain 
evidence of an in-service event, injury, or disease.  The 
appellant claims to have injured his back in a motor vehicle 
accident while on active duty for training in 1974.  As found 
above, the Board has determined that his assertions regarding 
the claimed in-service injury are not credible.  His claim is 
not, therefore, supported by probative evidence of an in-
service back injury.  For this reason the Board finds that a 
medical examination or opinion is not required in this case 
because no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

The appellant has not indicated the existence of any other 
evidence that is relevant to his claims; as such, all 
relevant data has been obtained for determining the merits of 
his claims and no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.

The claim of entitlement to nonservice-connected pension 
benefits is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


